In a condemnation proceeding, the appeal is from a judgment dismissing the petition, after trial, upon the grounds that the record does not show, as required by the enabling statute (L. 1950, ch. 402, § 4), that appellant was authorized to proceed with the condemnation of an easement, that there was reasonable effort to purchase prior to condemnation, or that there was necessity for such condemnation. Judgment unanimously affirmed, with costs. No opinion. Present — Beldock, Acting P. J., Ughetta, Kleinfeld, Christ and Pette, JJ.